 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DEVONTE B HARRIS,                                No. 1:19-cv-00462-DAD-EPG
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
14   K KYLE, et al.,
                                                      (Doc. No. 17)
15                      Defendants.
16

17          Plaintiff Devonte B Harris is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 28, 2019, the assigned magistrate judge screened plaintiff’s complaint and found

21   that plaintiff had stated cognizable claims against defendants Kyle, Grossman, Thompson,

22   Depovic, Moreno, Overly, Wright, Gamez, and Castillo for deliberate indifference to a serious

23   risk of harm in violation of the Eighth Amendment; and against defendants Kyle, Moreno,

24   Wright, Overly, Gamez, and Castillo for retaliation in violation of the First Amendment. (Doc.

25   No. 10.) The magistrate judge also found that the complaint failed to state any other cognizable

26   claim against any other defendant. (Id. at 15.) Plaintiff was granted leave to file an amended

27   complaint, stand on his original complaint, or notify the court of his willingness to proceed only

28   on the claims found to be cognizable in the screening order within thirty days after service of the
                                                      1
 1   screening order. (Id. at 15–16.) On June 19, 2019, plaintiff notified the court of his willingness

 2   to proceed only on the cognizable claims identified by the magistrate judge in the screening order.

 3   (Doc. No. 14.)

 4           Consequently, on July 11, 2019, the assigned magistrate judge issued findings and

 5   recommendations, recommending that this action proceed on plaintiff’s claim for deliberate

 6   indifference to serious risk of harm in violation of the Eighth Amendment against defendants

 7   Kyle, Grossman, Thompson, Depovic, Moreno, Overly, Wright, Gamez, and Castillo; and for

 8   retaliation in violation of the First Amendment against defendants Kyle, Moreno, Wright, Overly,

 9   Gamez, and Castillo. (Doc. No. 17.) The magistrate judge recommended that all other claims

10   and defendants be dismissed. (Id. at 2.) The findings and recommendations were served on

11   plaintiff and contained notice that any objections thereto were to be filed within fourteen days

12   after service. (Id.) No objections have been filed and the time in which to do so has now passed.

13           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

14   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

15   findings and recommendations are supported by the record and by proper analysis.

16           Accordingly,

17           1. The findings and recommendations issued on July 11, 2019 (Doc. No. 17) are adopted

18              in full;

19           2. This action shall proceed on plaintiff’s claim for deliberate indifference to serious risk

20              of harm in violation of the Eighth Amendment against defendants Kyle, Grossman,
21              Thompson, Depovic, Moreno, Overly, Wright, Gamez, and Castillo; and for retaliation

22              in violation of the First Amendment against defendants Kyle, Moreno, Wright, Overly,

23              Gamez, and Castillo;

24           3. All other claims and defendants are dismissed; and

25   /////

26   /////
27   /////

28   /////
                                                       2
 1        4. This action is referred back to the assigned magistrate judge for further proceedings

 2              consistent with this order.

 3   IT IS SO ORDERED.
 4
       Dated:     October 21, 2019
 5                                                     UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
